Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is being considered by the examiner.

Claim Objections
Claims 1-2, 4-5, and 7 are objected to because of the following informalities:  
Claim 1 line 4: "the corresponding shape when the shape" should be changed to -- a corresponding shape when a shape -- to provide antecedent basis.
Claim 2 line 4: "the first bendable part" should be changed to -- a first bendable part -- for antecedent basis.
Claim 2 line 5: "a second tube part" should be changed to -- the second tube part -- since the second tube part was recited in line 3.
Claim 2 line 6: "the second bendable part" should be changed to -- a second bendable part -- for antecedent basis.
Claim 2 lines 8 and 9: "the tube" should be changed to -- the tube member --.

Claim 5 lines 3-4: "the inner side of the tube" should be changed to -- an inner side of the tube member -- to provide antecedent basis.
Claim 5 line 5: "the insertion space" should be changed to -- an insertion space -- for antecedent basis.
Claim 7 line 5: "the upper surface" should be changed to -- an upper surface -- for antecedent basis.
Claim 7 line 6: both first and second instances of "the tube" should be changed to -- the tube member -- for clarification.
Claim 7 line 6: "the lower surface" should be changed to -- a lower surface -- for antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the bending portion of the tube part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear as to where the bending portion of the tube part is located. The examiner is treating claim 7 as being dependent upon claim 2 and interpreting the limitation "the bending portion of the tube part" as -- a bending portion of at least one of the first tube part, the second tube part, and the third tube part" as recited in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101858722) (refer to English Machine Translation).
Re claim 1: Kim discloses a folding type inflatable traffic accident notification device comprising: a foldable tube member (see fig. 4a,b) (50 refer fig. 2) which is made of a material that is inflatable according to gas injection (material that can be inflated according to gas injection, see para [0036]), has a bendable part (57-1, 57-2, fig. 4a) to be foldably fabricated when being inflated according to gas injection (see fig. 4b), and includes a connection part  (59-1, 59-2, fig. 4a) used to fix the corresponding shape when the shape of a traffic accident 

Re claim 2: Kim discloses the foldable tube member (50) includes a gas injection part (53 refer fig. 2) (see fig. 4b), the foldable tube member (50) is externally divided into a first tube part (left part of 57-1, fig. 4a) and a second tube part (middle part between 57-1 57-2, fig. 4a) each having the same length (see fig. 4a,b) and a straight shape (see fig. 4a) by the first bendable part  (57-1, fig. 4a), and is externally divided into a second tube part (middle part between 57-1 57-2, fig. 4a) and a third tube part (right part 57-2, fig. 4a) each having the same length (see fig. 4a) and a straight shape by the second bendable part (57-2), a through hole (holes, see para [0054]) communicating between the first tube part and the second tube part (see fig. 4a) is formed inside the tube at a position (see fig. 4a and para [0054]) corresponding to the first bendable part (57-1), and a through hole (holes, see para [0054]) communicating between the second tube part and the third tube part (see fig. 4a) is formed inside the tube at a position (see fig. 4a and para [0054]) corresponding to the second bendable part (57-2), and when the folding is made by the first bendable part (57-1) and the second bendable part (57-2) in the inflated state according to the gas injection (see fig. 4b), the connection part (59-1, 59-2) used to connect the first tube part and the third tube part (see fig. 4a) is provided in at least one of the first tube part and the third tube part (see fig. 4a).  



Re claim 4: Kim discloses the light emitting device (112, 114, fig. 2) is installed in at least one of an inner space (see fig. 4b and para [0012]), an inner surface, and an outer surface of at least one of the first tube part, the second tube part, and the third tube part, wherein when the shape of the traffic accident notification sign (see fig. 4b) is made through folding (see fig. 4b) while the foldable tube member (50) is inflated, a light emitting line (see fig. 4b) corresponding to the appearance of the sign is formed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101858722) (hereinafter Kim'722) in view of Kim (KR 101894723) (hereinafter Kim'723) (refer to English Machine Translation).

Kim'723 teaches shape-maintaining structures (fixing frame114', fig. 9) (see para [0026]) which are provided on outer surfaces of at least the first tube part (outer surface right part of 50', fig. 8) and the third tube part (see fig. 8) among the first tube part, the second tube part, and the third tube part to maintain the original shape when each tube part is inflated according to gas injection (see fig. 8).  
Therefore, in view of Kim'723, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add shape-maintaining structures which are provided on outer surfaces of at least the first tube part and the third tube part among the first tube part, the second tube part, and the third tube part to maintain the original shape when each tube part is inflated according to gas injection, in order to securely hold and support the sign in a desired shape.

Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the folding type inflatable traffic accident notification device of claim 4, comprising a fixing plate which is provided to be claim 5; the folding type inflatable traffic accident notification device of claim 2, wherein the bendable part has a bendable guide provided in an inner space corresponding to a bending portion of at least one of the first tube part, the second tube part, and the third tube part, wherein the bendable guide includes: a plurality of fusion line members which is fused and formed inside an upper surface of the tube member and inside a lower surface of the tube member corresponding to the bending portion to fix the bendable guide to the inner space of the tube: a horizontal connection member surface-connecting the fusion line members in a horizontal direction, respectively, and formed of a flexible material and a vertical connection member surface-connecting the fusion line member inside the upper surface of the tube and the fusion line member inside the lower surface of the tube in a vertical direction, respectively, and formed of a flexible material with respect to claim 7 as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heluany (EP 0922612), Branch (US 9,511,828), Chang (US 4,230,063), Maertin (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENG SONG/Primary Examiner, Art Unit 2875